Citation Nr: 0433094	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-00 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for diabetes mellitus, 
to include as the result of alleged exposure to ionizing 
radiation during service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to 
December 1948 and from December 1949 to February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision of the 
Department of Veterans Affairs (VA), Lincoln, Nebraska, 
Regional Office (RO).  The RO denied the veteran's claims of 
entitlement to service connection for a heart disorder and 
for diabetes mellitus, to include as a result of alleged 
exposure to ionizing radiation.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran was scheduled for a hearing before a Decision 
Review Officer at the RO that was to have been conducted on 
July 22, 2003.  There is no indication in the claims file as 
to whether that hearing was held (i.e.; there is no hearing 
transcript in the claims file, and no record of it having 
been cancelled).  There is contained in the claims file, 
however, a VA Form 119, Report of Contact, dated July 22, 
2003, signed by a Decision Review Officer at the RO, that 
indicates that an informal conference was held with the 
veteran and his service representative.  In the report, there 
is contained two Action Plans.  One of the Action Plans 
states that another attempt will be made to obtain any 
additional service medical records that may not be of record, 
indicating that although the RO has records which had dates 
that span the veteran's military career, there seemed to be a 
shortage of service medical records for the early years of 
the veteran's career.  There is no indication in the claims 
file that additional service medical records were sought by 
the RO.  Clearly such evidence would be within the control of 
the Government, and as such would be provided by VA.  
Quartuccio, supra.  

The Board is restrained by CAVC precedent from proceeding 
without the RO having followed all of it's own directives.  
38 C.F.R. § 19.31 (2003); Stegall v. West, 11 Vet. App. 268 
(1998).  Consequently, the Board is compelled to remand the 
matter for additional development consistent with the 
directives posed by the RO's Action Plan during the informal 
conference with the veteran.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

This case is REMANDED to the VBA AMC for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should ascertain whether 
the requested hearing was conducted at 
the RO on July 22, 2003, and if so, the 
transcript of that hearing should be 
associated with the claims file.  If no 
hearing was conducted, the VBA AMC should 
contact the veteran and ascertain whether 
he still desires a personal hearing 
before the RO or the Board.  If he does 
want such a hearing, one should be 
scheduled as soon as feasible.  
Documentation of these actions should be 
associated with the claims file.  

3.  The VBA AMC should make another 
attempt to locate and obtain any 
additional service medical records that 
may not be of record, particularly those 
that may have been generated during the 
early years of the veteran's active duty 
service.  

4.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case if 
necessary.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


